The appeal is from a conviction in the County Court of Hall County where a penalty of $25.00 was assessed on a charge of possessing malt chock beer containing more than one-half of one per cent of alcohol by volume, in a container to which no tax stamp showing the payment of a tax due to the State of Texas was affixed, and on which there was no evidence showing the payment of such tax.
This is the second appeal of this case, the former being reported in (138 Tex.Crim. Rep.) 134 S.W.2d 295. All questions presented in this appeal were before the court and received its consideration in the former appeal, and, though not specifically discussed in the opinion, were decided adversely to appellant. The court has followed the instruction of this Court in his charge in the present appeal, and the jury assessed the penalty accordingly. We believe that the complaint properly charges the offense submitted to the jury, and the evidence in the case sustains their verdict.
The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.